Citation Nr: 1012892	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  07-04 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a lower back 
disability, to include as secondary to shortening of the 
right lower extremity.

2.  Entitlement to service connection for a lower back 
disability, to include as secondary to shortening of the 
right lower extremity.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for shortening of the 
right lower extremity.

5.  Entitlement to an increased rating for retropatellar 
pain syndrome of the right knee, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to 
February 1992 and from September to December 1995.  He 
received the Army Commendation Medal.

These matters come before the Board of Veterans' Appeals 
(Board) from August 2006 and September 2007 rating decisions 
of the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Waco, Texas.  In the August 2006 decision, the RO 
reopened the Veteran's claim for service connection for a 
lower back disability and denied the underlying claim and 
denied entitlement to service connection for PTSD and 
shortening of the right lower extremity.  

In the September 2007 decision, the RO granted a temporary 
100 percent rating for retropatellar pain syndrome of the 
right knee based on surgical or other treatment 
necessitating convalescence, effective July 24, 2007, and 
assigned a 10 percent rating from September 1, 2007.

The Veteran testified before the undersigned at a February 
2010 hearing at the RO (Travel Board hearing). A transcript 
of that hearing has been associated with his claims folder.

In an April 1992 rating decision, the RO denied entitlement 
to service connection for residuals of a lumbosacral strain.  
The Veteran did not appeal this decision and it became 
final.  Thus, the Board must initially determine whether new 
and material evidence has been submitted with regard to the 
claim for service connection for a lower back disability.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Only 
where the Board concludes that new and material evidence has 
been received does it have jurisdiction to consider the 
merits of the claim.  Hickson v. West, 11 Vet. App. 374, 377 
(1998). 

The issues of entitlement to service connection for a 
bilateral foot disability and a left knee disability have 
been raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a lower 
back disability and shortening of the right lower extremity 
and entitlement to an increased rating for retropatellar 
pain syndrome of the right knee are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 1992 rating decision, the RO denied the 
Veteran's claim for service connection for a lower back 
disability as there was no medical evidence of a lower back 
disability.

2.  The last final denial of the Veteran's claim for service 
connection for a lower back disability was a May 2004 rating 
decision in which the RO determined that new and material 
evidence had not been received to reopen the Veteran's 
claim. 

3.  Evidence received since the May 2004 RO decision 
includes information that was not previously considered and 
which relates to an unestablished fact necessary to 
substantiate the claim, the absence of which was the basis 
of the previous denial. 
  
4.  The Veteran served in combat and has been diagnosed as 
having PTSD based on his claimed combat stressors.


CONCLUSIONS OF LAW

1.  The RO's April 1992 and May 2004 rating decisions that 
denied the claim for service connection for a lower back 
disability are final.  38 U.S.C.A. § 7105(d)(3) (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2009).

2.  The evidence received since the May 2004 decision is new 
and material and sufficient to reopen the claim for service 
connection for a lower back disability.  38 U.S.C.A. 
§§ 5107(b), 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  The criteria for service connection for PTSD have been 
met.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.304(f) 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

In light of the Board's favorable decision in reopening the 
Veteran's claim for service connection for a lower back 
disability and as the Board is granting the claim for 
service connection for PTSD, the claims are substantiated, 
and there are no further VCAA duties.  Wensch v. Principi, 
15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); VAOPGCPREC 5-2004; 
69 Fed. Reg. 59989 (2004) (the notice and duty to assist 
provisions of the VCAA do not apply to claims that could not 
be substantiated through such notice and assistance).

Analysis

Petition to Reopen

Generally, an RO decision denying a claim which has become 
final may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether it is new and material.  
Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material 
evidence has been presented to reopen a claim, the evidence 
for consideration is that which has been presented or 
secured since the last time the claim was finally disallowed 
on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The RO denied the Veteran's claim for service connection for 
a lower back disability in April 1992 as there was no 
medical evidence of a lower back disability.  See Brammer v. 
Derwinski, 3 Vet. App.223, 225 (1992).  The Veteran was 
notified of the RO's decision, did not appeal, and the 
decision became final.  See 38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. §§ 3.104, 20.1103.

The Veteran attempted to reopen his claim for service 
connection for a lower back disability in January 2004.  The 
RO denied his petition to reopen in a May 2004 rating 
decision as new and material evidence had not been 
submitted.  The Veteran did not appeal and the May 2004 
decision became final.  Id.  Therefore, the Board will 
review the evidence submitted since the May 2004 rating 
decision in order to determine whether it is new and 
material.

Pertinent new evidence received since the May 2004 denial 
include VA and private medical treatment records.  As this 
additional evidence shows that the Veteran has been 
diagnosed as having various lower back disabilities, the 
evidence is new and material and the Veteran's claim is 
reopened.


Service Connection

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  38 C.F.R. § 3.304(f); 
see Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's VA medical records, including a January 2010 
VA mental health treatment note, indicate that he has been 
diagnosed as having PTSD.  

Furthermore, his VA medical records establish a link between 
his PTSD and in-service combat stressors.  For example, a 
June 2008 VA psychiatry treatment note indicates that the 
Veteran reported that while serving in Iraq during the 
Persian Gulf War he drove past enemy soldiers after his unit 
had attacked them and he witnessed/smelled burning soldiers 
and civilians.  He was diagnosed as having PTSD related to 
military experiences.  Thus, the Veteran has a diagnosis of 
PTSD and there is competent medical evidence of a nexus 
between his PTSD and a claimed in-service stressor.

The only remaining questions in this case are whether the 
evidence supports a finding that the Veteran engaged in 
combat, or whether there is credible supporting evidence 
that the claimed stressor occurred.  

In a February 2006 written statement (VA Form 21-0781) the 
Veteran stated that he was assigned to the Headquarters and 
Headquarters Battery (HHB), Division Artillery and was 
stationed in Iraq, Kuwait, and Saudi Arabia during the 
Persian Gulf War from 1990 to 1991.  During that time, he 
witnessed enemy soldiers get blown up and dead bodies and 
drove by destroyed tanks and trucks.  

VA medical treatment notes dated in July and December 2007 
and VA psychiatry treatment notes dated in March and June 
2008 reveal that the Veteran reported that he drove past 
enemy soldiers after his unit had attacked them and he 
witnessed/smelled burning soldiers and civilians.  In June 
2009 written statements (VA Forms 21-0781 and 21-4138), the 
Veteran stated that while serving in Iraq he witnessed 
constant bombing, people getting blown up and burned, and 
the injury of a fellow serviceman who shot himself in the 
leg while cleaning his weapon.

The Veteran's service personnel records confirm that he 
served as a field artillery meteorological crewman with the 
HHB, Division Artillery and that he was stationed in 
Southwest Asia (in an "imminent danger pay area") from 
October 1990 to April 1991.  He received the Army 
Commendation Medal for meritorious service from August 1990 
to March 1991 while serving with the 1st Cavalry Division as 
part of Operations Desert Shield and Desert Storm.  

Internet articles submitted by the Veteran reveal that the 
1st Cavalry Division was the U.S. Army Central (ARCENT) 
reserve and that there was combat action along the ARCENT 
front beginning in February 1991.  Further internet research 
indicates that the 1st Cavalry Division was the first to 
defend along the Saudi-Iraq border and was one of the first 
to conduct combat in Iraq.

A determination that a Veteran engaged in combat with the 
enemy may be supported by any evidence which is probative of 
that fact, and there is no specific limitation of the type 
or form of evidence that may be used to support such a 
finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted to 
support a claim that a Veteran engaged in combat may include 
the Veteran's own statements and an "almost unlimited" 
variety of other types of evidence.  Gaines v. West, 11 Vet. 
App. 353, 359 (1998).  

The Court has held that receiving enemy fire or firing on an 
enemy can constitute participation in combat.  Sizemore v. 
Principi, 18 Vet. App. 264 (2004).  However, the fact that 
the Veteran engaged in a particular military operation does 
not, by itself, establish that the Veteran engaged in 
combat.  VAOPGCPREC 12-99 (1999).  

The Veteran is competent to report participation in combat 
and there is no evidence to contradict his reports.  Given 
the consistency of his testimony with the other evidence in 
the claims file, the unit with which he served, the 
operations in which he participated while in Iraq, and the 
commendations that he received for such service, resolution 
of reasonable doubt in the Veteran's favor warrants the 
conclusion that he engaged in combat.  See 38 U.S.C.A. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-
56.

As the Veteran engaged in combat and has been diagnosed with 
PTSD based on his claimed combat stressor, the criteria for 
service connection for PTSD are met. 38 C.F.R. 
§ 3.304(f)(1).



ORDER

As new and material evidence has been received, the petition 
to reopen the claim for service connection for a lower back 
disability is granted.

Entitlement to service connection for PTSD is granted.


REMAND

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and 
symptoms of disability may be associated with active 
service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The evidence of a link between current disability and 
service must be competent.  Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. 
at 83.  The Veteran's reports of a continuity of 
symptomatology can satisfy the requirement for evidence that 
the claimed disability may be related to service.  McLendon, 
20 Vet. App. at 83.

The Veteran's medical records reveal that he has been 
diagnosed as having various lower back disabilities.  For 
example, a February 2008 VA neurosurgery consultation note 
indicated a diagnosis of degenerative disc disease with 
chronic back pain.  Furthermore, his service treatment 
records indicate that in November 1987 he was treated for 
lower back pain following participation in a basketball 
game.  He was diagnosed as having an acute L5 strain.  He 
was also treated in October 1991 for lower back pain and was 
diagnosed as having an unresolved lumbar back strain and 
mechanical lower back pain.

The Veteran has also reported on several occasions that he 
injured his lower back while digging a foxhole during 
Operation Desert Storm from 1990 to 1991 and that he has 
experienced progressively worsening back pain since that 
time.  He has reported participation in combat during 
Operation Desert Storm.  The Veteran is competent to report 
an in-service back injury and his reports are consistent 
with the circumstances, conditions, or hardships of his 
combat service.  38 U.S.C.A. § 1154(b) (2009).  Therefore, 
his reported in-service back injury during Operation Desert 
Storm is conceded.

The Veteran was afforded a VA examination in January 2007 
for his lower back disability.  He was diagnosed as having a 
lumbosacral strain.  The physician who conducted the January 
2007 VA examination opined that the Veteran's lumbosacral 
strain was not likely ("less likely than not") related to 
his military service.  This opinion was based on the fact 
that there was no evidence of back pain during the Veteran's 
separation examination and that while he was treated for his 
back on 3 different occasions during service, he was not 
placed on permanent profile.  Also, there were no medical 
records to indicate that the Veteran was seen for his back 
condition from 1991 to 2004.

Although the January 2007 VA examination report includes the 
Veteran's report of a history of back pain since service, 
the physician who conducted the VA examination did not 
appear to consider the Veteran's reports of a continuity of 
back symptomatology in formulating his opinion.  Rather, he 
appears to have relied solely on the absence of evidence 
that the Veteran received post-service treatment for a back 
condition until 2004.  Also, while the Veteran's January 
1992 separation examination reveals that his back was 
normal, a December 1991 report of medical history indicates 
that he reported a history of recurrent back pain.  

A medical opinion based solely on the absence of 
documentation in the record is inadequate and a medical 
opinion is inadequate if it does not take into account the 
Veteran's reports of symptoms and history (even if recorded 
in the course of the examination).  Dalton v. Peake, 21 Vet. 
App. 23 (2007).

The Veteran has reported on several occasions that he 
experienced occasional back pain prior to military service.  
For example, a September 2006 medical examination report 
from Orthopaedic Associates of Central Texas, P.A. indicates 
that he reported that he began to have occasional back pain 
as a teenager.  The pain persisted throughout his life and 
became worse when he was in the Army.

A Veteran is presumed to be in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment.  38 U.S.C.A. § 1111 
(2009).  

The Veteran's July 1986 entrance examination reveals that 
his spine was normal. As the Veteran's spine was normal when 
we was examined, accepted, and enrolled for service, the 
presumption of sound condition attached.

In order to rebut this presumption , clear and unmistakable 
evidence would be needed that the Veteran's back condition 
pre-existed service and was not aggravated therein.  Id.  A 
pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. §§ 1137, 
1153 (West 2002); 38 C.F.R. § 3.306(a) (2009).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the 
basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.    
38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. §§ 3.304, 3.306(b) 
(2009).
 
The Veteran is competent to report a history of back pain 
prior to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  However, a Veteran's report of 
history, even when related by a medical professional, 
without an independent basis in the record, is insufficient 
to rebut the presumption of soundness.  Miller v. Brown, 11 
Vet. App. 345 (1998); see also Gahman v. West, 13 Vet. App. 
148 (1999).

Furthermore, there is medical evidence that the Veteran's 
lower back disability may be related to the shortening of 
his right lower extremity.  An August 2005 VA primary care 
treatment note indicates that the Veteran reported chronic 
intermittent back pain with a history of limb length 
discrepancy.  The physician who conducted the August 2005 VA 
medical evaluation opined that he suspected that the back 
pain was due to the limb length discrepancy.

The physician who conducted the January 2007 VA examination 
provided an opinion regarding whether the Veteran's lower 
back disability was related to service on a direct 
incurrence basis (whether it was directly related to his in 
service back injuries).  However, the January 2007 VA 
examination report does not contain an opinion as to whether 
the Veteran's current lower back disability is related to 
the shortening of his right lower extremity.

In light of the fact that the Board is remanding the claim 
for service connection for shortening of the right lower 
extremity and the physician who conducted the January 2007 
VA examination did not provide an opinion addressing service 
connection for a lower back disability as secondary to 
shortening of the right lower extremity, a remand is also 
necessary to obtain such an opinion.

VA regulations provide that where an examination report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.  38 C.F.R. § 4.2 (2009); see 38 C.F.R. 
§ 19.9 (2009).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

As the physician who conducted the January 2007 VA 
examination did not consider the Veterans reports of a 
continuity of back symptomatology since service, did not 
provide an opinion as to whether the Veteran's lower back 
disability pre-existed service and, if so, was aggravated by 
service, and did not provide an opinion as to whether the 
Veteran's lower back disability was related to the 
shortening of his right lower extremity, a new examination 
is required. 

With regard to the claim for service connection for 
shortening of the right lower extremity, a June 2005 VA 
primary care treatment note reveals that the Veteran's left 
leg was 1/2 inch longer than his right leg.  There is, thus 
evidence of a current disability.  

During the February 2010 hearing, the Veteran testified that 
he broke his ankle twice before he joined the military and 
that it was documented that one lower extremity was shorter 
than the other.  In other words, the Veteran alluded to the 
fact that the shortening of his right lower extremity pre-
existed service.  He also testified that his time in the 
military aggravated the condition.  For example, wearing 
boots and hiking during service resulted in additional pain 
to his left knee and back.

Although the Veteran's July 1986 entrance examination was 
normal and the presumption of soundness therefore attached, 
he is competent to report observable symptoms of his right 
lower extremity disability, such as a visible shortening of 
the extremity, as well as pain.  See Jandreau, 492 F.3d at 
1376-77; Buchanan, 451 F.3d at 1336.  Therefore, there is 
evidence of a possible pre-existing right lower extremity 
disability that may have been aggravated by service.

As there is evidence of current shortening of the right 
lower extremity, and testimony as to a pre-existing right 
lower extremity condition that may have been aggravated by 
service, VA's duty to obtain an examination as to the 
etiology of the shortening of the Veteran's right lower 
extremity is triggered.  Such an examination is needed to 
obtain a competent medical opinion as to whether his right 
lower extremity disability pre-existed service and, if so, 
whether it was aggravated by service, or whether it is 
otherwise related to service. 

As for the claim for an increased rating for retropatellar 
pain syndrome of the right knee, a Veteran must be afforded 
a thorough and contemporaneous examination when the record 
does not adequately reveal the current state of the 
Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 
508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991)).  The record is inadequate and the 
need for a contemporaneous examination occurs when there is 
evidence (including a Veteran's statements) of a possible 
increase in disability.  Hart, 21 Vet. App. at 508 (citing, 
inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

In this case, the evidence indicates that the retropatellar 
pain syndrome of the right knee may have worsened since the 
Veteran's last VA examination in December 2008.  For 
example, during the February 2010 hearing the Veteran 
testified that he experienced more pain, swelling, locking, 
and instability of his right knee.  The Veteran is competent 
to report observable symptoms of his knee disability, such 
as instability, as well as symptoms such as pain, swelling, 
and locking.  Given the above evidence, the Board agrees 
that VA's duty to obtain a new examination as to the current 
severity of the retropatellar pain syndrome of the right 
knee is triggered. 
 
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine whether his 
current lower back disability is related 
to the back conditions identified in 
service.  All indicated tests and 
studies should be conducted. 

The claims folder must be sent to the 
examiner for
review; consideration of such should be 
reflected in the
completed examination report or in an 
addendum.

The examiner should opine as to whether 
the Veteran's current lower back 
disability clearly and unmistakably pre-
existed service and, if so, whether the 
disability was clearly and unmistakably 
not aggravated (underwent a permanent 
increase in disability) in active 
service beyond the normal progression of 
the disease. 

If the Veteran's current lower back 
disability did not clearly and 
unmistakably pre-exist service, and was 
clearly and unmistakably not aggravated 
in service; the examiner should opine as 
to whether it is at least as likely as 
not (50 percent probability or more) 
that the current lower back disability 
is etiologically related to the in-
service low back strain or any other 
disease or injury in service.

The examiner must provide a rationale 
for each opinion.  If the examiner is 
unable to provide an opinion without 
resort to speculation, he or she should 
explain why this is so.

The examiner is advised that the Veteran 
is competent to report an in-service 
back injury as well as his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

2.  Schedule the Veteran for a VA 
examination to determine whether the 
current shortening of his right lower 
extremity is related to service.  All 
indicated tests and studies should be 
conducted.  The claims folder must be 
sent to the examiner for review; 
consideration of such should be 
reflected in the completed examination 
report or in an addendum.

The examiner should opine as to whether 
the shortening of the Veteran's right 
lower extremity clearly and unmistakably 
pre-existed service and, if so, whether 
the disability was clearly and 
unmistakably not aggravated (underwent a 
permanent increase in disability) in 
active service. 

If the shortening of the Veteran's right 
lower extremity did not clearly and 
unmistakably pre-exist service, and was 
not clearly and unmistakably not 
aggravated in service; the examiner 
should opine as to whether it is at 
least as likely as not (50 percent 
probability or more) that the shortening 
of the Veteran's right lower extremity 
is etiologically related to a disease or 
injury in service.

The examiner must provide a rationale 
for each opinion.  If the examiner is 
unable to provide an opinion without 
resort to speculation, he or she should 
explain why this is so.

The examiner is advised that the Veteran 
is competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

3.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his service connected right 
retropatellar pain syndrome.  All 
indicated tests and studies should be 
conducted.  

The claims folder must be sent to the 
examiner for review; consideration of 
such should be reflected in the 
completed examination report or in an 
addendum.  

The ranges of right knee extension and 
flexion should be reported in degrees.  
The examiner should note the point, if 
any, at which pain occurs.  The examiner 
should also provide an opinion as to 
whether there is additional limitation 
of motion due to weakened movement, 
excess fatigability, incoordination, 
pain, or flare ups.  The examiner should 
express this opinion in terms of the 
degree of additional range-of-motion 
loss due to any weakened movement, 
excess fatigability, incoordination, 
flare-ups, or pain.

The examiner should also report whether 
there is subluxation or instability, and 
if present, provide an opinion as to its 
severity.

The examiner is advised that the Veteran 
is competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

4.  The agency of original jurisdiction 
should review the examination reports to 
ensure that they contain the information 
requested in this remand and are 
otherwise complete.

5.  If any benefit on appeal remains 
denied, issue a supplemental statement 
of the case.  Thereafter, the case 
should be returned to the Board, if in 
order. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


